   0:20-cv-00755-JMC-PJG           Date Filed 04/24/20      Entry Number 17        Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Kipper Ken King,                          )          Civil Action No. 0:20-cv-00755-JMC
                                          )
                           Plaintiff,     )
                                          )
        v.                                )                          ORDER
                                          )
F.B.O.P. Medical Department; The Director )
of the F.B.O.P.                           )
                                          )
                           Defendants. )
____________________________________)

       Plaintiff Kipper Ken King, proceeding pro se, filed this action seeking relief under 42

U.S.C. § 1983. (ECF No. 1.) By order issued March 5, 2020, Plaintiff was provided an opportunity

to submit the documents necessary to bring the case into proper form for evaluation and possible

service of process. (ECF No. 6.) The “Proper Form Order” warned Plaintiff that a failure to provide

the necessary documents within twenty-one (21) days would subject his case to dismissal. (Id.)

The court extended the deadline to April 16, 2020, but Plaintiff has not filed any documents and

his time to respond has lapsed. Consequently, because Plaintiff has failed to prosecute his case and

has failed to comply with an order of this court, this action is DISMISSED without prejudice

under Fed. R. Civ. P. 41. Plaintiff’s Motion for Leave to proceed in forma pauperis (ECF No. 2)

is therefore MOOT.

       IT IS SO ORDERED.




                                                         United States District Judge

April 24, 2020
Columbia, South Carolina



                                                 1
